        Case 3:17-cv-00561-WHO Document 334 Filed 11/08/18 Page 1 of 1


                              MURPHY COOKE KOBRICK LLP
                                           Attorneys at Law
                                      177 Bovet Road, Suite 600
                                        San Mateo, CA 94402
                                 (650) 638-2370 • Fax (650) 524-5603


                                        November 8, 2018
                                                                                Christopher Cooke
                                                                               ccooke@mckllp.com
The Hon. Judge Kandis A. Westmore
Ronald V. Dellums Federal Building
& United States Courthouse
1301 Clay Street,
Oakland, CA 94612

Re:    Snyopsys Inc. v. Ubiquiti Networks, Inc. et al., Case No. 3:17-CV-00561 WHO
       Request to Excuse Personal Attendance of Defendant Ching-Han Tsai

Dear Judge Westmore:

       I write to request that defendant Ching-Han Tsai’s personal appearance at the November
30, 2018 settlement conference be excused, pursuant to Your Honor’s Settlement Conference
Standing Order, on the grounds of undue hardship.

       Defendant Ching-Han Tsai lives and resides in Taipei, Taiwan. He is one of three
defendants in this case; the other two defendants are Ubiquiti Networks Inc. (“Ubiquiti”) his
former employer, and Ubiquiti Networks International Limited, a Hong Kong based subsidiary
of Ubiquiti.

         Unlike the other parties in this action (which are large corporations), Mr. Tsai is an
individual with limited financial resources. Ubiquiti terminated Mr. Tsai’s employment from
Ubiquiti in June 2018, resulting in his being unemployed for several months (he has just found
work again). During this litigation, Mr. Tsai asserted his Fifth Amendment privilege against self-
incrimination during his deposition in April and may not be appearing in person to testify at the
trial in February 2019. Mr. Tsai is willing to appear at the settlement conference by video
(Skype/Google Hangouts or GoToMeeting) to participate in the settlement conference. His
counsel will make the necessary arrangement for his appearance by video, if the Court approves
this request. Accordingly, Mr. Tsai respectfully requests that his personal appearance at the
settlement conference scheduled for November 30, 2018 at 11 a.m. be excused, and that he be
permitted to appear by a video-conferencing service.

                                              Respectfully Submitted,


                                              Christopher Cooke
                                              Attorney for Defendant Ching-Han Tsai
Cc: all Counsel via ECF system
